DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0035] recites “the rims 51a/52a of dishes 51 and 52” in line 1 however, paragraph [0034] recites “the dish rims 51c and 52c” in line 3 and figure 5 discloses the rims reference number as 51c and 52c. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 6, the claim recites “a temperature of between approximately 85 degrees and 105 degrees” but fails to disclose whether the degrees are in Celsius or Fahrenheit, thus the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (GB 2501740) in view of Lemkin (US 6786177).
Regarding claim 1, Hardy teaches a pet feeding system, comprising: a main body having a top surface, a bottom surface, and a plurality of side surfaces that form a generally hollow interior space (pg. 4, ll. 34-36); a first top opening that is disposed 
Regarding claim 2, Hardy as modified by Lemkin teaches the invention substantially as claimed and Hardy further teaches a fan that is positioned within the main body, said fan functioning to direct the aroma to each of the plurality of air vents (pg. 6, line 34-pg. 7, line 2).  
Regarding claim 3, Hardy as modified by Lemkin teaches the invention substantially as claimed and Hardy further teaches a bottom opening that is positioned along the main body, wherein the fan is positioned adjacent to the bottom opening (pg. 4, ll. 35-36, fig. 3 and pg. 6, ll. 34-36). 
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy  in view of Lemkin, as applied to claim 2 above, further in view of Statton (US 6363886).
Regarding claim 4, Hardy as modified by Lemkin teaches the invention substantially as claimed but fails to teach 12a heating plate that is positioned within the main body, said heating plate including a surface for receiving the tray.  However, Statton teaches a heating plate (bowl 36 and electric heater 38, col. 4, ll. 9-11) that is positioned within the main body (feeder 10, fig. 7), said heating plate including a surface for receiving the tray (top surface of heater 38, fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hardy’s feeder with a heating plate as taught by Statton to maintain the contents at a temperature to prevent freezing.
Regarding claim 5, Hardy as modified by Lemkin and Statton teaches the invention substantially as claimed Hardy teaches the fan connected to a control switch (pg. 7, ll. 5-7) and Statton further teaches the heating plate are connected to a control switch (thermostat 48) but both references fail to teach wherein each of the fan and the heating plate are connected to a control switch located along the main body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fan and the heating plate connected to a control switch located along a main body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, connecting the fan and the heating plate to a control switch located along the main body would allow the system to be used with types of feeders.
Regarding claim 6, Hardy as modified by Lemkin and Statton teaches the invention substantially as claimed and Statton teaches wherein the heating plate functions to heat the tray to a temperature of between approximately 85 degrees and 105 degrees (fig. 9, thermostat can be set to a temperature of or above 85 degrees).  
 Regarding claim 7, Hardy as modified by Lemkin and Statton teaches the invention substantially as claimed but fails to teach wherein the tray is constructed from a heat conductive material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tray constructed from a heat conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. In this case, constructing the tray from a heat conductive material would prevent damage to the feeder during use.
Regarding claim 8, Hardy as modified by Lemkin and Statton teaches the invention substantially as claimed but fails to teach wherein the heating plate is positioned in line with the fan to receive a stream of air that is generated by the fan. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heating plate positioned in line with the fan, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the heating plate in line with the fan would conserve space to allow the system to be used in feeders of varying sizes and shapes.
 Regarding claim 9, Hardy as modified by Lemkin and Statton teaches the invention substantially as claimed but fails to teach wherein the heating plate is positioned between the fan and the first dish. It would have been obvious to one having  have the heating plate positioned between the fan and a first dish, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the heating plate between the fan and a first dish would allow the system to be used in feeders of varying sizes and shapes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy  in view of Lemkin, as applied to claim 1 above, further in view of Tsengas (US 2001/0045188).
 Regarding claim 10, Hardy as modified by Lemkin teaches the invention substantially as claimed but fails to teach wherein the second dish includes insulation about a continuous side wall. However, Tsengas teaches a dish comprising insulation about a continuous side wall (para. 0018, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hardy’s feeder with an insulation as taught by Tsengas to protect a user from harm when placing heated contents in the bowl (see para. 0021 Tsengas).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647